DETAILED ACTION
Response to Amendment
	In response to amendment filed on 3/7/2022, claims 1, 4, 11, 12, 13, 15 are amended, claims 17- 18 are added as a new claims, claims 3, 7- 10 are cancelled. Claims 1- 2, 4- 6, 11- 18 are pending for examinations.
Allowable Subject Matter
Claims 1- 2, 4- 6, 11- 15, 17- 18 are allowed.
Note
There is no any remarks/arguments are provided for claim 16. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZOELLNER et al. (US Pub. No. 2018/0013516 A1), hereafter Jan in view of Barrett (US Pub. No. 2013/0343259 A1).

	Regarding claim 16, Jan teaches a user equipment (see Fig. 23- 24 terminal and #2a/4a can be a base station) comprising:
	a first interface for receiving data of a broadcast service broadcasted by a broadcast network (see connection between terminal and broadcast transmitter in Fig. 23; further see Fig. 24 data is being received through antenna shown in Fig. 24 and further channel estimation/decoding are being carried out);
	at least one unit configured to decode the data of the broadcast services received by the first interface (see connection between terminal and broadcast transmitter in Fig. 23; further see Fig. 24 data is being received through antenna shown in Fig. 24 and further channel estimation/decoding are being carried out);
	a second interface for communicating with at least one base station of a broadband network (see connection between terminal and broadband server in Fig. 23; further see Fig. 24 connection between RoD server and terminal);
a processor configured for:
	detecting that the at least one unit fails to decode said data; determining an information relating to an amount of required redundancy data; generating a request for redundancy data identifying the at least one frame and comprising the information relating to an amount of required redundancy data; forwarding redundancy data received by the second interface to the at least one unit; see [0149] a receiver (see also the above described embodiments of a receiver, e.g. as shown in FIGS. 3, 9 and 10) for receiving data in such a broadcast system comprises a broadcast receiver (31 in FIG. 10) that receives via said broadcast system a receiver input data stream comprising a plurality of channel symbols represented by constellation points in a constellation diagram, a demodulator (32 in FIG. 10) that demodulates said channel symbols into codewords and a decoder (33 in FIG. 10) that decodes said codewords into output data words. An optional redundancy calculator (not separately shown in FIG. 3; may be a separate element or included in the broadband request unit 38; separately provided as unit 314 in the receiver 3m shown in FIG. 24) determines a required amount of redundancy data for correct demodulation and decoding by use of the originally received channel symbol and additional redundancy data. A broadband request unit (38 in FIG. 10) requests, if demodulation of a channel symbol and/or decoding of a codeword is erroneous or likely to fail, a required amount of redundancy data via a broadband system and a broadband receiver (37 in FIG. 10) receives redundancy data via said broadband system. The demodulator and/or the decoder are configured to use said redundancy data to demodulate the respective channel symbol and to decode the respective codeword, respectively. These elements are generally also provided in the receiver 3m shown in FIG. 24 even if not explicitly depicted. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jan to make system more effective. Having consider different embodiments of Jan, greater way reliable communication can be carried out in the communication system. But Jan is silent regards to wherein the plurality of transmission modes comprises at least one unicast transmission mode and at least one broadcast transmission mode; however Barret teaches in [0080] about ….DeNB 210 may be provided over one or more additional unicast/multicast channel(s). In this example, the signal processing module 308 of the DeNB 210 may select/set certain parameters, such as power levels, redundancy rate, etc. according to, say, feedback from all/any of the RNs 224 that desire or require the augmented transmission 605 (in this scenario the augmented channel is multicast) at a particular point of time. In this example, the signal processing module 308 of the the DeNB 210 may select/set certain parameters, such as power levels, redundancy rate, etc. according to, say, feedback from all/any of the RNs 224 that desire or require the augmented transmission 605 (in this scenario the augmented channel is multicast) at a particular point of time. In this example, the signal processing module 308 of the DeNB 210 may select/set certain parameters based on the most demanding criteria from any of the RNs, thereby ensuring that multicast transmissions to all RNs are being supported, e.g. the signal processing module 308 may select/set a highest power level, a greatest number of incremental bits requested by any of the relay nodes, etc.; further refer to [0081, 0084- 0089]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Barret with the teachings of Jan to make system more effective. Having a mechanism wherein considering broadcast transmission mode with unicast transmission mode; greater way resources can be utilized/managed to carry out reliable communication in the communication system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468